DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "105" and "103" have both been used to designate electric belt motor in Fig. 1B. Both reference numbers “105” and “103” are pointing to the same element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “biasing means” to bias an armature to the braking position, in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to ¶ [033] of the specification, the biasing means comprises one or more springs. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said supplying …said mechanical brake with electricity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Please note that claim 3 depends on claim 1, whereas “supplying said mechanical brake with electricity” is recited in claim 2. As such, it is not clear whether applicant’s intention was to have claim 3 depend on claim 1 or claim 2. As a result, for the purposes of examination, the claim has been examined “as best understood” to be dependent on claim 2.
Claims 4-7, each recites the limitation "said removing said electricity supply from said mechanical brake" in line 2.  There is insufficient antecedent basis for this limitation in these claims. Please note that each of claims 4-7 depends on claim 1, whereas “removing said electricity supply from said mechanical brake” is recited in claim 2. As such, it is not clear whether applicant’s intention was to have each of claims 4-7 depend on claim 1 or claim 2. As a result, for the purposes of examination, these claims have been examined “as best understood” to be dependent on claim 2.
Claim 8 recites the limitation "said biasing means" in line1.  There is insufficient antecedent basis for this limitation in the claim. Please note that claim 8 depends on claim 1, whereas “biasing means” is recited in claim 2. As such, it is not clear whether applicant’s intention was to have claim 8 depend on claim 1 or claim 2. As a result, for the purposes of examination, the claim has been examined “as best understood” to be dependent on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powell et al. (US 2018/0099181 A1).
Regarding claim 1, Powell discloses a method for braking moving components of an exercise machine, the method comprising: providing a treadmill (Fig. 1) including: a running deck (102) having a belt roller (i.e. pulley 306, Fig. 3) disposed at one end thereof and a continuous belt (104) disposed around said running deck and belt roller (Figs. 1-3, ¶ [36], ¶ [41]); an electric belt motor (i.e. 304) operatively coupled to said belt roller via a motor axle (Fig. 3, ¶ [36], ¶ [41]); a flywheel (i.e. 310) disposed on said motor axle (Fig. 3, ¶ [41]); a mechanical brake (i.e. 608, Fig. 6, ¶ [47]-[49]); a tilt sensor (i.e. incline sensor 816, Fig. 8); supplying said electric belt motor with electricity (¶ [41]); operating said electric belt motor with said electricity, said operating turning said belt roller to move said continuous belt around said running deck (¶ [41]); removing/reducing said electricity supply from said electric belt motor (¶ [39]); sensing, with said tilt sensor, an amount of incline of said running deck (Fig. 9, ¶ [39], ¶ [53]); and braking said moving continuous belt with said mechanical brake only if said sensed amount of incline is above a predefined threshold (Fig. 9, ¶ [7], ¶ [39], ¶ [53]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (KR200360465Y1) in view of Powell et al. (US 2018/0099181 A1).
Regarding claim 1, Yoo teaches a method for braking moving components of an exercise machine, the method comprising: providing a treadmill (Fig. 1) including: a running deck (10/11) having a belt roller (13 or 14) disposed at one end thereof and a continuous belt (12) disposed around said running deck and belt roller (Fig. 1); an electric belt motor (101/99) operatively coupled to said belt roller via a motor axle (102, Figs. 1-2, ¶ [26]); a mechanical brake (110 with 111, 120, 130 and 140, ¶ [33], ¶ [39], ¶ [42]-[46], ); supplying said electric belt motor with electricity (¶ [58]); operating said electric belt motor with said electricity, said operating turning said belt roller to move said continuous belt around said running deck (¶ [58]); removing said electricity supply from said electric belt motor (¶ [59], ¶ [61]); and braking said moving continuous belt with said mechanical brake when the incline of said running deck is high (¶ [30]-[31], ¶ [33], ¶ [59], ¶ [61]).
Yoo teaches braking the moving continuous belt when the incline of the running deck is high (¶ [30]-[31], ¶ [33]). Yoo is silent about a flywheel disposed on said motor axle; a tilt sensor; sensing, with said tilt sensor, an amount of incline of said running deck; and braking said continuous belt with said mechanical brake only if said sensed amount of incline is above a predefined threshold. 
Regarding claim 1, Powell teaches a method for braking moving components of an exercise machine, the method comprising: providing a treadmill (Fig. 1) including: a running deck (102) having a belt roller (i.e. pulley 306, Fig. 3) disposed at one end thereof and a continuous belt (104) disposed around said running deck and belt roller (Figs. 1-3, ¶ [36], ¶ [41]); an electric belt motor (i.e. 304) operatively coupled to said belt roller via a motor axle (Fig. 3, ¶ [36], ¶ [41]); a flywheel (i.e. 310) disposed on said motor axle (Fig. 3, ¶ [41]); a mechanical brake (i.e. 608, Fig. 6, ¶ [47]-[49]); a tilt sensor (i.e. incline sensor 816, Fig. 8); supplying said electric belt motor with electricity (¶ [41]); operating said electric belt motor with said electricity, said operating turning said belt roller to move said continuous belt around said running deck (¶ [41]); removing/reducing said electricity supply from said electric belt motor (¶ [39]); sensing, with said tilt sensor, an amount of incline of said running deck (Fig. 9, ¶ [39], ¶ [53]); and braking said moving continuous belt with said mechanical brake only if said sensed amount of incline is above a predefined threshold (Fig. 9, ¶ [7], ¶ [39], ¶ [53]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo’s invention with a flywheel disposed on said motor axle; a tilt sensor; sensing, with said tilt sensor, an amount of incline of said running deck; and braking said continuous belt with said mechanical brake only if said sensed amount of incline is above a predefined threshold as taught by Powell in order to provide for increased momentum and consistent movement of the belt during exercise and to accurately determine the incline of the running deck and ensure that the brake is applied at high inclines thereby providing a more secure apparatus for the user. 

Claims 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Powell as applied to claim 1 above, and further in view of Albrecht (US 2006/0169550 A1).
Regarding claim 2, Yoo in view of Powell teaches said electric belt motor comprises a stator and rotor (Yoo: 101; Powell: 304, the electric motor (of Yoo and Powell) inherently includes a stator and a rotor).
Yoo in view of Powell is silent about said mechanical brake is an electromagnetic brake comprising: a brake mount sized and shaped to mount to said electric motor, said brake mount mounting said mechanical brake to said stator; an armature movable between a braking position and a non-braking position and biased to said braking position by a biasing means; a brake pad disposed between said brake mount and said armature; and a brake coil; supplying said mechanical brake with electricity to energize said brake coil, said energized brake coil moving said armature from said braking position to said non-braking position; removing said electricity supply from said mechanical brake; and in braking step, said removed electricity de-energizing said brake coil such that said biasing means moves said armature to said braking position.  
Regarding claim 2, Albrecht teaches a method for braking (claims 1, 8 and 12) comprising: a mechanical brake being an electromagnetic brake (10, 14) comprising: a brake mount (30, 32 in Fig. 1, 70, 72 in Figs. 2-5, ¶ [2], ¶ [13], ¶ [15]-[16], ¶ [18], the bake mount/mounting plate is sized and shaped to be connected to other equipment/assembly (i.e. vehicle or conveyor) (see ¶ [13], ¶ [16]). Yoo teaches the brake device being mounted to the electric motor (Fig. 2 of Yoo). As such, upon modification of Yoo’s invention in view of Powell, with features of Albrecht, the brake mount can be mounted to the electric motor to thereby mount the brake (directly or indirectly) to the stator of the motor); an armature (26 in Fig. 1, 66 in Figs. 2-3) movable between a braking position and a non-braking position and biased to said braking position by a biasing means (springs 24 in Fig. 1, 64 in Fig. 2, ¶ [2], ¶ [13]-¶ [16], ¶ [18], ¶ [21]-[22]); a brake pad (28 in Fig. 1, 68 in Figs. 2-3) disposed between said brake mount and said armature (Figs. 1-2, ¶ [2], ¶ [13]-[16], ¶ [18]); and a brake coil (22 in Fig. 1, 62 in Figs. 2-3, ¶ [2], ¶ [13], ¶ [15]-[16]); supplying said mechanical brake with electricity to energize said brake coil, said energized brake coil moving said armature from said braking position to said non-braking position  (¶ [13]-[16], ¶ [21]-[22]); removing said electricity supply from said mechanical brake and in braking step, said removed electricity de-energizing said brake coil such that said biasing means moves said armature to said braking position (¶ [13]-[16], ¶ [21]-[23]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo’s invention in view of Powell wherein mechanical brake is an electromagnetic brake comprising: a brake mount sized and shaped to mount to said electric motor, said brake mount mounting said mechanical brake to said stator; an armature movable between a braking position and a non-braking position and biased to said braking position by a biasing means; a brake pad disposed between said brake mount and said armature; and a brake coil; supplying said mechanical brake with electricity to energize said brake coil, said energized brake coil moving said armature from said braking position to said non-braking position; removing said electricity supply from said mechanical brake; and in braking step, said removed electricity de-energizing said brake coil such that said biasing means moves said armature to said braking position as taught by Albrecht in order to reduce wear and thereby lowering the cost of maintenance of the apparatus while providing fast yet smooth braking action. 

Regarding claim 3, (claim 3 “as best understood”) Yoo in view of Powell and Albrecht teaches wherein said supplying said electric belt motor with electricity and said mechanical brake with electricity occur at about the same time (Yoo: ¶ [58] recites: “When the user turns on the treadmill to exercise using the treadmill and the drive motor 101 rotates to advance the track belt 12, current is applied to the enamel line 143 of the brake release mechanism 140, 146). As the plunger 146 is sucked, the rotation link 130 rotates in the clockwise direction (A 'direction) and the support 112 coupled to the end 131b of the first branch 131 of the rotation link 130 And is pushed in the counterclockwise direction (B 'direction). That is, the support base 112 is rotated in the B 'direction about the hinge 112a, so that the friction pad 111 fixed to the support base 112 is released from the contact of the pulley 103. Therefore, the pulley 103 rotates in accordance with the rotation of the driving motor 101, and the roller 13 connected to the pulley 103 and the belt is rotationally driven so that the track belt 12 also advances, so that the user can perform walking or running”).  
Regarding claim 4, (claim 4 “as best understood”) Yoo in view of Powell and Albrecht teaches wherein said removing said electricity supply from said electric belt motor and said removing said electricity supply from said mechanical brake occur at about the same time (Yoo: ¶ [59], ¶ [61] recites: “in order to not use the treadmill, when the power is turned off, the power is also cut off to the brake release mechanism 140, so that no magnetic force is generated around the iron core 142. Therefore, the friction pad 111 is in contact with the pulley 103 while applying a frictional force by the spring force, so that the track belt 12 interlocked with the pulley 103 is completely fixed. Therefore, it is also possible to prevent a person accidentally climbing the track portion 10 left with a high inclination from being subjected to a safety accident due to sliding of the track belt 12”).  
Regarding claim 5, (claim 5 “as best understood”) Yoo in view of Powell and Albrecht teaches wherein said removing said electricity supply from said electric belt motor and said removing said electricity supply from said mechanical brake are caused by a power failure (Yoo: ¶ [61] recites: “in order to not use the treadmill, when the power is turned off, the power is also cut off to the brake release mechanism 140”, turning the power off (from a source of power) by a user, causes a power failure, which causes removal of supply of electricity). 
Regarding claim 6, (claim 6 “as best understood”) Yoo in view of Powell and Albrecht teaches wherein said removing said electricity supply from said electric belt motor and said removing said electricity supply from said mechanical brake are caused by removing of a safety key from said treadmill (Powell: 122/206, ¶ [38]-[39]).  
Regarding claim 8, (claim 8 “as best understood”) Yoo in view of Powell and Albrecht teaches wherein said biasing means comprises one or more springs (Albrecht: springs 24 in Fig. 1, 64 in Fig. 2).    
Regarding claim 9, Yoo in view of Powell and Albrecht teaches wherein said predefined threshold is selected from the group consisting of: 15%, 18%, 20%, 25%, 30%, and 35% (Yoo: ¶ [28], 10 degrees or more; Powell: ¶ [10]-[11], [14]-[15], over 9 degrees or over 11 degrees. Please note that 18%, 20%, 25%, 30%, 35% correspond to angles over 9 degrees, 20%, 25%, 30%, 35% correspond to angles over 11 degrees).  
Regarding claim 10, Yoo in view of Powell and Albrecht teaches the method further comprising: said treadmill further comprises a belt speed sensor; sensing, with said belt speed, the speed of said moving continuous belt; and in said braking step, braking said moving continuous belt with said mechanical brake only if said sensed belt speed is above a predefined threshold (Yoo: ¶ [41], ¶ [59]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Powell and Albrecht as applied to claims 1-2 above, and further in view of Dalebout et al. (US 2016/0206922 A1).
Regarding claim 7, (claim 7 “as best understood”) Yoo in view of Powell and Albrecht teaches removing said electricity supply from the electric belt motor and the mechanical brake (see above). Yoo in view of Powell and Albrecht is silent about such electricity supply removed being caused by completing or pausing a pre-programmed workout routine.  
Regarding claim 7, Dalebout teaches a method for braking moving components of a treadmill in which removal of electricity supply is caused by completing or pausing a pre-programmed workout routine (¶ [163]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo’s invention in view of Powell and Albrecht wherein removal of electricity supply is caused by completing or pausing a pre-programmed workout routine as taught by Dalebout in order to save energy when the user is not on the treadmill.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0152039 A1 to Hendrickson et al. (pertinent to claim 1), and US 2002/0016235 A1 to Ashby et al. (pertinent to claims 1 and 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784